J. S63045/17

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.E.G.G.-S., A MINOR                 :       IN THE SUPERIOR COURT OF
                                            :             PENNSYLVANIA
IN RE: A.R.M.G.-S., A MINOR                 :
                                            :
APPEAL OF: M.L.P., MOTHER                   :            No. 764 WDA 2017


                    Appeal from the Decree, April 25, 2017,
                 in the Court of Common Pleas of Blair County
           Orphans’ Court Division at Nos. 2017 AD 7, No. 2017 AD 7A


BEFORE: BOWES, J., SOLANO, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED DECEMBER 19, 2017

      M.L.P. (“Mother”) appeals from the decrees dated and entered

April 25, 2017, in the Court of Common Pleas of Blair County, granting the

petition   of   Blair   County   Children   Youth    &   Families   (“BCCYF”)   and

involuntarily terminating her parental rights to her minor, dependent

children, A.E.G.G.-S., a female born in April of 2011, and A.R.M.G.-S., a

male born in January of 2014 (collectively, the “Children”), pursuant to the

Adoption Act, 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).1          After careful

review, we affirm.


1 By the same decrees, the trial court additionally involuntarily terminated
the parental rights of the Children’s father, M.D.G. (“Father”), pursuant to
23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We disagree with the trial
court as to the application of Section 2511(a)(5) and (8), as the Children
were not removed from Father’s care. See In re C.S., 761 A.2d 1197,
1200 n.5 (Pa.Super. 2000) (en banc). See also In re Z.P., 994 A.2d
1108, 1123 n.2 (Pa.Super. 2010). Father has not filed an appeal, nor is
Father a party to the instant appeal.
J. S63045/17

     The relevant procedural and/or factual history is, in part, as follows:

           6.    ....

                 b.     Regarding custody and placement,
                        [b]oth       [A.R.M.G.-S.]        and
                        [A.E.G.G.-S.] have been removed
                        from their parents since January 25,
                        2016. [A.E.G.G.-S.] was placed into
                        foster care on that date and
                        [A.R.M.G.-S.] was placed into foster
                        care following his discharge from
                        Children’s Hospital [of Pittsburgh] on
                        February 25, 2016.       [A.E.G.G.-S.]
                        has been in the pre-adoptive foster
                        home of [J.D. and D.S.] since
                        January 25, 2016 and [A.R.M.G.-S.]
                        has been in the [same] pre-adoptive
                        home since June 3, 2016.[2]

                 c.     Placement of the [C]hildren was
                        necessitated on January 25, 2016
                        when      an   open     child   abuse
                        investigation was initiated due to life
                        threatening injuries sustained by
                        [A.R.M.G.-S.] and other bruising to
                        [A.R.M.G.-S.]’s body and face[3]
                        while in the care of [Mother] and her
                        paramour, [J.M.].        Upon initial
                        investigation by BCCYF, it was
                        discovered that [A.E.G.G.-S.] also

2 A.R.M.G.-S. was initially placed in another foster home upon release from
the hospital and transitioned into the current pre-adoptive foster home with
his sister. (Notes of testimony, 4/25/17 at 38-39.)

3 Notably, A.R.M.G.-S. was diagnosed with a subdural hematoma with an
11-millimeter midline shift of the brain, a left pupil that was dilated and
minimally responsive, as well as bruising to the buttocks, back, face, and
legs. (Notes of testimony, 4/25/17 at 51; 2/5/16 at 6, 8-9, 26.) He
required a left side craniectomy to relieve the pressure on his brain as well
as an external ventricular drain. (Notes of testimony, 2/5/16 at 28-29.)
Both children’s injuries were deemed to be the result of physical abuse. (Id.
at 11, 14, 19-20, 34, 37.)


                                     -2-
J. S63045/17

                       had significant bruising to her face,
                       head and buttocks.[4] [Mother] and
                       [J.M.] had no plausible explanation
                       for the injuries.         During the
                       dependency          hearing        held
                       February 5, 2016, medical experts
                       testified and the Court found that
                       that the [C]hildren’s injuries were
                       the result of child abuse.        As a
                       result, both children were declared
                       dependent and kept in the physical
                       and     legal   custody    of   BCCYF.
                       [Mother]       was     only    allowed
                       supervised visits and was directed to
                       undergo a global psychological
                       evaluation. The goal was deferred
                       pending the outcome of the child
                       abuse      investigations    and    the
                       recommended global assessment.

                 d.    Thereafter, with regard to Mother:

                       i).   Both Mother and [J.M.]
                             were      indicated    as
                             perpetrators of physical
                             abuse on February 25,
                             2016 for causing bodily
                             injury to [A.R.M.G.-S.].
                             [J.M.] was also indicated
                             on February 25, 2016 for
                             causing bodily injury to
                             [A.E.G.G.-S.].       Both
                             [Mother] and [J.M.] have
                             pending felony charges
                             against them relating to
                             the abuse.[5]




4 Some of A.E.G.G.-S.’s injuries were instead described as abrasions and/or
lacerations. (Notes of testimony, 2/5/16 at 12-13, 36-37.)

5Mother was charged with two counts of endangering the welfare of a child.
(Notes of testimony, 4/25/17 at 52-53; 10/18/16 at 53.)


                                    -3-
J. S63045/17

               ii).   Despite the findings of
                      abuse and the pending
                      criminal charges, [Mother]
                      continue[d] to reside with
                      [J.M.    until   November
                      2016], does not believe
                      the     [C]hildren    were
                      abused, and takes no
                      accountability    for  the
                      abuse.

               iii). At the 3rd month interim
                     hearing held on April 27,
                     2016, both Dr. O’Hara—
                     who was performing the
                     psychological evaluations
                     on             [Mother]—and
                     [A.E.G.G.-S.]’s      therapist
                     testified   that     visitation
                     between the children and
                     their mother should be
                     suspended for 2 months
                     until the matter could be
                     further reviewed at the
                     6th month        permanency
                     review.     It was further
                     noted that there had been
                     no compliance with the
                     permanency         plan      by
                     [Mother] and no progress
                     by [Mother] in remedying
                     the circumstances that led
                     to      the       [C]hildren’s
                     placement.      As a result,
                     the goal was continued to
                     be deferred and [M]other’s
                     visits    were    suspended.
                     [Mother]      was      further
                     directed to participate in
                     domestic              violence
                     counseling, non-offenders
                     treatment, and individual
                     therapy as recommended
                     by Dr. O’Hara.


                             -4-
J. S63045/17



               iv). At     the     6th      month
                    permanency review held
                    over two days on July 19
                    and October 18, 2016, the
                    Court changed the goal for
                    both children to adoption
                    and made similar findings
                    that    there    had      been
                    minimal compliance with
                    the permanency plan by
                    [Mother]      and      minimal
                    progress by [Mother] in
                    remedying                  the
                    circumstances that led to
                    the children’s placement.
                    The Court noted that,
                    although     [Mother]      was
                    participating       in     the
                    domestic             violence/
                    non-offenders treatment,
                    she was still living with
                    [J.M.] and criminal charges
                    were still pending against
                    both [Mother] and [J.M.].
                    Further, evidence revealed
                    that there were three prior
                    substantiated      cases    of
                    neglect     by        [Mother]
                    regarding three of her
                    other children in California
                    which ultimately led to
                    those children’s adoption.
                    Dr.     O’Hara’s       updated
                    psychological evaluations
                    and             interactional
                    assessments—which          are
                    incorporated     herein     by
                    reference—revealed that:
                    a)    [Mother]     essentially
                    denied or minimized all of
                    the allegations regarding
                    CYF history with her other
                    three children in California


                            -5-
J. S63045/17

                           and all of [A.R.M.G.-S.]
                           and [A.E.G.G.-S.]’s injuries
                           and        assumed         no
                           responsibility    for     her
                           historic circumstances and
                           b) [Mother] was unable to
                           demonstrate              any
                           protective capacity for her
                           children which is necessary
                           for the [C]hildren to build a
                           sense of trust and safety
                           with their mother. It was
                           still         therapeutically
                           recommended that there
                           be no visits between the
                           [C]hildren and [Mother].

               ....

               f.     Following    completion     of   the
                      6th month permanency review on
                      October 16, 2016, the Court directed
                      that BCCYF proceed with a petition
                      to terminate the parents’ parental
                      rights and directed that there be no
                      contact with either parent unless
                      deemed therapeutically appropriate.

               g.     At the 12th month permanency
                      review hearing, the Court, once
                      again[,] found that there had been
                      no compliance with the permanency
                      plan by either parent and no
                      progress    by    either  parent    in
                      remedying the circumstances that
                      led to the [C]hildren’s placement.
                      [Mother] was still residing with
                      [J.M.]. . . . Both of the children’s
                      therapists     testified  that    the
                      [C]hildren had been subjected to
                      significant trauma when the family
                      unit resided together and that the
                      [C]hildren    disclosed  that    their
                      mother did not protect them. Both


                                  -6-
J. S63045/17

                      therapists continued to recommend
                      that there be no contact between
                      the [C]hildren and their parents.
                      The      Court     adopted    that
                      recommendation and maintained a
                      goal of adoption.

               ....

          7.   Both [A.R.M.G.-S.] and [A.E.G.G.-S.] remain in
               the [foster parents’] home which remains an
               adoptive     resource     for  both      children.
               [A.R.M.G.-S.] is receiving appropriate care in
               [foster parents’] home and is recovering from
               serious injuries. Both children show affection
               for the foster parents and now feel safe in the
               foster home and feel safe from their past
               experiences of abuse/neglect. Both children
               have been removed from their parents[’] care
               for over a year and require permanency, safety
               and stability[,] which neither parent can
               provide. Observations by BCCYF, Dr. O’Hara
               and the [C]hildren’s therapist[s] reveal that
               the [C]hildren show apprehensiveness, anxiety
               and a lack of security around their mother,
               that they do not seek their mother out for their
               needs and have no detrimental effects by their
               lack of contact with their mother. . . .

          8.   Further, Dr. O’Hara did an interactional
               evaluation with both children and [foster
               parents] on December 19, 2016. Dr. O’Hara
               noted that the foster parents displayed positive
               parenting skills, engaged well with both
               children,   were     closely    involved   with
               [A.R.M.G.S.]’s recovery, and were easily able
               to gain compliance from both children.
               Similarly, Dr. O’Hara observed that both
               children exhibited components of secure
               attachment with the foster parents, showed
               love and affection toward [foster parents] and
               referred to them as “Daddy.”         Dr. O’Hara
               reiterated   the     [C]hildren’s    need    for
               permanence and safety which they had in


                                  -7-
J. S63045/17

                     [foster parents’] pre-adoptive home and which
                     they could not gain from their parents.

Petition to Terminate Parental Rights, 2/22/17 at ¶¶6, 8.                  See also

Permanency Review Orders, 5/3/17, 1/18/17, 10/26/16, 5/9/16; Order of

Adjudication and Disposition – Child Dependent, 2/17/17; Order for

Emergency Protective Custody, 1/26/16.

     On February 22, 2017, BCCYF filed petitions to involuntarily terminate

parental   rights.     Thereafter,   the   trial   court   conducted   a   combined

termination and permanency review hearing on April 25, 2017. In support

of its petitions, BCCYF presented the testimony of Dr. Terry O’Hara, licensed

psychologist, stipulated by counsel as an expert in forensic psychology; 6

Heather Attia, licensed professional counselor, Blair Family Solutions;

Alison Seltzer, licensed professional counselor, Blair Family Solutions;7

J.D., foster father; and Ronna Holliday, BCCYF caseworker.             Mother, who

was present and represented by counsel, testified on her own behalf and

presented the testimony of her former paramour, J.M.’s mother, A.M.

Father, who participated via telephone from California and was represented




6  Dr. O’Hara conducted a global assessment of Mother, as well as
interactional evaluations of Mother and the Children and foster parents and
the Children, and individual evaluations of Mother and A.E.G.G.-S. His most
recent report, dated December 19, 2016, was admitted on April 25, 2017, as
Petitioner’s Exhibit 1. (Notes of testimony, 4/25/17 at 11.)

7 Ms. Attia provided therapy to A.E.G.G.-S., and Ms. Seltzer provided
therapy to A.R.M.G.-S.


                                       -8-
J. S63045/17

by counsel, did not present any evidence.8,    9   Counsel stipulated that “if

called to testify, [BCCYF] witnesses would testify consistent with the facts

set forth in the fifteen month interim permanency review petition without

admitting to the veracity or the facts therein.” (Notes of testimony, 4/25/17

at 3.)

         By decrees dated and entered April 25, 2017, the trial court

involuntarily terminated Mother’s parental rights to the Children pursuant to

23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).10    On May 25, 2017, Mother

filed a timely notice of appeal, along with a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).11


8 Counsel for Father indicated that Father was not contesting termination,
stating, “Your Honor, our position would be that while we’re not voluntarily
consenting to a termination, we have chosen not to contest it. We’re
satisfied that the [C]hildren are in an excellent home. . . .” (Notes of
testimony, 4/25/17 at 92.)

9 The guardian ad litem (“GAL”), Aimee Willett, Esq., also participated in the
proceeding. Ms. Willett argued and the court accepted her position to
represent both the Children’s legal and best interests. (Notes of testimony,
4/25/17 at 93-95.) Notably, Ms. Willett asserted a lack of conflict between
the Children’s legal and best interests. (Id. at 93.) At the close of the
hearing, Ms. Willett argued in favor of termination of Mother’s parental
rights. (Id. at 93-94.)

10 The trial court announced its decision, memorialized by subsequent
decrees, on the record on April 25, 2017. (Notes of testimony, 4/25/17 at
96-97.)

11 The trial court entered separate decrees terminating parental rights to
each of the Children. Mother improperly filed only one notice of appeal and
one concise statement of errors complained of on appeal from the decrees.
See Pa.R.A.P. 341, Note (“Where, however, one or more orders
resolves [sic] issues arising on more than one docket or relating to more


                                    -9-
J. S63045/17

     On appeal, Mother raises the following issues for our review:

           1.    Whether the Court erred in determining the
                 evidence supported by clear and convincing
                 evidence that Mother’s parental rights should
                 be terminated[?]

           2.    Whether the Court erred in determining Mother
                 evidenced a settled purpose of relinquishing
                 her parental rights as she never refused or
                 failed to perform her parental duties on her
                 own accord[?]

           3.    Whether the Court erred in determining
                 Mother[] abused, neglected or refused to
                 provide her child[ren] the essential parental
                 care, control or substance necessary for the
                 [C]hild[ren]’s physical or mental well-being[?]

           4.    Whether the Court erred in determining Mother
                 could not, or would not, remedy the conditions
                 or causes of the alleged incapacity or
                 neglect[?]

           5.    Whether the Court erred in determining Mother
                 could not remedy the circumstances that led to
                 the removal of the [C]hildren, as she was
                 never given a fair opportunity to do so because
                 of Children, Youth and Families[’] directives[?]

           6.    Whether [t]he Court erred in determining the
                 termination of Mother’s parental rights would
                 best serve the development, physical and
                 emotional    needs  and    welfare    of  the
                 [C]hild[ren][?]




than one judgment, separate notices of appeal must be filed.”). Because
Mother’s arguments on appeal are identical as to the Children, we discern no
prejudice arising from her procedural misstep. Therefore, we decline to
quash or dismiss Mother’s appeal.


                                   - 10 -
J. S63045/17

Mother’s brief at 4-5.12

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.
            “[A] decision may be reversed for an abuse of
            discretion only upon demonstration of manifest
            unreasonableness, partiality, prejudice, bias, or
            ill-will.” Id. The trial court’s decision, however,
            should not be reversed merely because the record
            would support a different result. Id. at 827. We
            have previously emphasized our deference to trial
            courts that often have first-hand observations of the
            parties spanning multiple hearings.       See In re
            R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).         “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”


12 We observe that, while Mother seemingly challenges termination pursuant
to Subsection (a)(1) with her second issue, as is suggestive by her
language, BCCYF did not petition and the trial court did not terminate
Mother’s parental rights under this subsection. Further, Mother failed to
preserve a challenge related to Subsection (a)(8) by failing to present
specific and distinct argument related thereto in her brief. As such, we find
that Mother has waived such claim. In re W.H., 25 A.3d 330, 339 n.3
(Pa.Super. 2011), appeal denied, 24 A.3d 364 (Pa. 2011), quoting
In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010) (“[W]here an appellate
brief fails to provide any discussion of a claim with citation to relevant
authority or fails to develop the issue in any other meaningful fashion
capable of review, that claim is waived.”).


                                    - 11 -
J. S63045/17

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”            In re Adoption

of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

         The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the

child.

              Our case law has made clear that under
              Section 2511, the court must engage in a bifurcated
              process prior to terminating parental rights. Initially,
              the focus is on the conduct of the parent. The party
              seeking termination must prove by clear and
              convincing evidence that the parent’s conduct
              satisfies the statutory grounds for termination
              delineated in Section 2511(a).     Only if the court
              determines that the parent’s conduct warrants
              termination of his or her parental rights does the
              court engage in the second part of the analysis
              pursuant to Section 2511(b): determination of the
              needs and welfare of the child under the standard of
              best interests of the child. One major aspect of the
              needs and welfare analysis concerns the nature and
              status of the emotional bond between parent and
              child, with close attention paid to the effect on the
              child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).            We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re     C.S., 761 A.2d   at   1201,   quoting   Matter   of   Adoption   of


                                       - 12 -
J. S63045/17

Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998). In this case, the trial court

terminated Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(2),

(5), (8), and (b). We have long held that, in order to affirm a termination of

parental rights, we need only agree with the trial court as to any one

subsection of Section 2511(a), as well as Section 2511(b).           See In re

B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Here, we analyze

the court’s termination decree pursuant to Subsections 2511(a)(2) and (b),

which provide as follows:

            (a)    General rule.--The rights of a parent in
                   regard to a child may be terminated after a
                   petition filed on any of the following grounds:

            ....

                   (2)   The    repeated   and   continued
                         incapacity,  abuse,   neglect  or
                         refusal of the parent has caused
                         the child to be without essential
                         parental    care,    control   or
                         subsistence necessary for his
                         physical or mental well-being and
                         the conditions and causes of the
                         incapacity,  abuse,   neglect  or
                         refusal cannot or will not be
                         remedied by the parent.

            (b)    Other     considerations.--The     court     in
                   terminating the rights of a parent shall give
                   primary consideration to the developmental,
                   physical and emotional needs and welfare of
                   the child. The rights of a parent shall not be
                   terminated     solely   on   the   basis    of
                   environmental factors such as inadequate
                   housing, furnishings, income, clothing and
                   medical care if found to be beyond the control
                   of the parent. With respect to any petition


                                    - 13 -
J. S63045/17

                   filed pursuant to subsection (a)(1), (6) or (8),
                   the court shall not consider any efforts by the
                   parent to remedy the conditions described
                   therein which are first initiated subsequent to
                   the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

             In order to terminate parental rights pursuant to
             23 Pa.C.S.A. § 2511(a)(2), the following three
             elements must be met: (1) repeated and continued
             incapacity, abuse, neglect or refusal; (2) such
             incapacity, abuse, neglect or refusal has caused the
             child to be without essential parental care, control or
             subsistence necessary for his physical or mental
             well-being; and (3) the causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).    “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.            To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015), quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002).      “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities. . . .       [A]

parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected




                                      - 14 -
J. S63045/17

as untimely or disingenuous.”        In re A.L.D., 797 A.2d at 340 (internal

quotation marks and citations omitted).

      Instantly,    in   finding   grounds      for   termination   pursuant   to

Section 2511(a)(2), the trial court concluded that BCCYF presented clear and

convincing evidence. (Trial court opinion, 6/6/17 at 16.) The court stated

as follows:

              As we stated at the conclusion of the combined
              15th month      permanency       review      hearing/TPR
              [(termination of parental rights)] hearing, we place
              significant weight on the testimony of the
              professionals in this case, including but not limited to
              Dr. O’Hara, Ms. Attia, Ms. Selzter, and the prior
              medical testimony of John A. Baker, M.D. and
              Jennifer Wolford, M.D., as outlined in the Order of
              Adjudication and Disposition – Child Dependent dated
              2/8/16 and the prior Permanency Review Orders.
              The mother has, unfortunately, demonstrated a
              pattern of engaging in relationships with men who are
              physically and emotionally abusive toward her and
              her children. The mother has not demonstrated an
              ability to protect her children. The fact that she
              remained with [J.M.] for approximately ten months
              after the subject incident of 1/25/16, when
              A.R.M.G.-S. sustained her life-threatening injuries at
              the hands of [J.M.], defies her testimony that she
              would choose her children over anyone. Further, the
              mother fails to acknowledge that A.R.M.G.-S.’s
              injuries were the result of intentional conduct.
              Without such acknowledgement and recognition, and
              without    the    mother     engaging     in    intensive
              non-offender treatment and counseling necessary,
              there is no potential for the mother to remedy the
              circumstances that led to placement. . . .

              The [C]hildren were removed from [] Mother’s care
              on January 25, 2016. At the time of the TPR hearing
              held April 25, 2017, they had been removed from []
              Mother’s care for more than 12 months and the


                                       - 15 -
J. S63045/17

            conditions and causes of the incapacity, abuse,
            neglect or refusal cannot or will not be remedied by
            [] Mother.    Further, the conditions which led to
            removal and placement continue to exist and []
            Mother cannot or will not remedy those conditions
            within a reasonable period of time, no matter what
            additional services may be provided. BCCYF has
            met, by clear and convincing evidence, the statutory
            grounds set forth in 23 Pa.[C.S.A. §] 2511(a)(2),
            (a)(5) and (a)(8)[,] and termination of the parental
            rights would best serve the needs and welfare of the
            [C]hildren.

Id. at 15-16. In addition, and significantly, the court found that Mother’s

testimony was “self-serving” and “not credible.” (Id. at 14.)

       Mother, however, argues that the court erred in determining that the

evidence supported that she abused, neglected, or refused to provide the

Children the essential parental care, control, or subsistence necessary for

the Children’s physical or mental well-being. (Mother’s brief at 11.) Mother

asserts that she fled an abusive relationship with the Children’s father in

California and was able to care for the Children for an extended period of

time without intervention. She highlights Dr. Baker’s positive assessment of

A.E.G.G.-S. and Dr. O’Hara’s description of the interaction between her and

the Children as positive. (Id.) Mother states, “Her daughter A.E.G.G.[-]S.

was described as very happy and pleasant by Dr. Baker who first evaluated

her.   The interaction between [M]other and her children was described as

positive by Dr. O[’H]ara[,] with mom appropriately praising them, joking,

reading with them and having a playful presence with them.” (Id.) Mother




                                   - 16 -
J. S63045/17

places the blame and responsibility for the abuse in question on J.M. and

maintains that she lacked the financial resources for independence. (Id.)

      Mother further argues that the court erred in determining that she

could not remedy the circumstances that led to removal of the Children. 13

(Id. at 13.) Mother asserts that she was never provided the chance to do

so. She indicates efforts she made on her own for which she was not given

credit. (Id.)

                  Mother alleges that she was not given a fair
            opportunity to remedy the circumstances that
            lead [sic] to the [C]hildren’s removal.     In fact,
            [M]other did everything possible on her own to be
            available for the return of her children. Mother’s
            only support was [J.M.] and [his] family. She has no
            family or friends in Pennsylvania and had to try to
            pick up her pieces on her own.

                  Mother sought out on her own the abuse
            counselor, Melanie Thompson[,] and has continued
            to meet with [her] on a regular basis. Neither the
            court [n]or [BCCYF] ever gave [M]other the benefit
            of the doubt that she had placed or was placing her
            in a position which remedied the circumstances that
            lead [sic] to the [C]hildren’s removal.

Id. We disagree.

      A review of the record supports the trial court’s determination of a

basis for termination under Section 2511(a)(2).     The record reveals that

Mother failed to take responsibility for and appreciate the reasons the




13  While Mother raises and addresses this claim separately from
Subsection (a)(2), given the interrelation, we address the two issues
together.


                                   - 17 -
J. S63045/17

Children came into care and lacked a protective capacity, which persisted.

(Notes of testimony, 4/25/17 at 8-9, 54-55.)      As we discern no abuse of

discretion or error of law, we do not disturb the court’s findings. Hence, the

record substantiates the conclusion that Mother’s repeated and continued

incapacity, abuse, neglect, or refusal has caused the Children to be without

essential parental control or subsistence necessary for their physical and

mental well-being.    See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Mother cannot or will not remedy this situation. See id.

      To the extent that Mother argues that she was not given a fair

opportunity to remedy the circumstances leading to removal of the Children,

which we equate to maintaining a lack of reasonable efforts on the part of

BCCYF, this argument is without merit.        When reviewing a termination

decree on appeal, we do not consider whether BCCYF made reasonable

efforts. Our supreme court has rejected the argument that the provision of

reasonable efforts by the county children’s services agency is a factor in

termination of the parental rights of a parent to a child.       See In the

Interest of: D.C.D., 105 A.3d 662, 673-674, 676 (Pa. 2014) (rejecting the

suggestion that an agency must provide reasonable efforts to enable a

parent to reunify with a child prior to the termination of parental rights, and

rejecting the suggestion that Section 2511 of the Adoption Act should be

read in conjunction with Section 6351 of the Juvenile Act, particularly

Section 6351(f)(9)(iii)).



                                    - 18 -
J. S63045/17

     As noted above, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a) before assessing the determination under Section 2511(b).

In re B.L.W., 843 A.2d at 384. We, therefore, need not address any further

subsection of Section 2511(a) and turn to whether termination was proper

under Section 2511(b).

     As to Section 2511(b), our supreme court has stated as follows:

           [I]f the grounds for termination under subsection (a)
           are met, a court “shall give primary consideration to
           the developmental, physical and emotional needs
           and welfare of the child.” 23 Pa.C.S.[A.] § 2511(b).
           The emotional needs and welfare of the child have
           been properly interpreted to include “[i]ntangibles
           such as love, comfort, security, and stability.”
           In re K.M., 53 A.3d 781, 791 (Pa.Super. 2012). In
           In re E.M., 620 A.2d [481, 485 (Pa. 1993)], this
           Court held that the determination of the child’s
           “needs and welfare” requires consideration of the
           emotional bonds between the parent and child. The
           “utmost attention” should be paid to discerning the
           effect on the child of permanently severing the
           parental bond.     In re K.M., 53 A.3d at 791.
           However, as discussed below, evaluation of a child’s
           bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”     In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).




                                  - 19 -
J. S63045/17

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the
                    love, comfort, security, and stability the
                    child might have with the foster parent.
                    ...

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33
A.3d 95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

        Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are

in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., supra at 268. The court directed that, in weighing the

bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”      Id. at 269.   The T.S.M. court

observed, “[c]hildren are young for a scant number of years, and we have




                                      - 20 -
J. S63045/17

an obligation to see to their healthy development quickly. When courts fail

. . . the result, all too often, is catastrophically maladjusted children.” Id.

       In determining that termination of Mother’s parental rights favored the

Children’s needs and welfare, the court reasoned as follows:

            The [C]hildren are doing very well in their foster
            placement, have made significant progress in their
            individual therapy, and are in a safe, stable and
            secure setting with foster parents with whom they
            have a strong and loving bond and who are a
            permanent adoptive resource. We would further
            note that the [C]hildren’s GAL supports BCCYF’s TPR
            petition and the proposed adoption by the foster
            parents.

Trial court opinion, 6/6/17 at 15.

       Mother, however, contends that the court discounted evidence as to

the relationship between her and the Children.       (Mother’s brief at 13-14.)

“Mother argues the [C]hildren have always had a close relationship and they

are bonded to each other. She believes the [C]hildren would be best served

by being raised by her the biological parent. She has at times and can in the

future meet their developmental, physical and emotional needs.”           (Id. at

14.)

       Upon review, we again discern no abuse of discretion.          The record

supports the trial court’s finding that the Children’s developmental, physical,

and emotional needs and welfare favor termination of Mother’s parental

rights pursuant to Section 2511(b). There was sufficient evidence to allow

the trial court to make a determination of the Children’s needs and welfare,



                                      - 21 -
J. S63045/17

and as to the existence of a bond between Mother and the Children that, if

severed, would not have a detrimental impact on them. Thus, as confirmed

by the record, termination of Mother’s parental rights serves the Children’s

developmental, physical, and emotional needs and welfare and was proper

pursuant to Section 2511(b).        While Mother may profess to love the

Children, a parent’s own feelings of love and affection for a child, alone, will

not preclude termination of parental rights. In re Z.P., 994 A.2d at 1121.

As we stated, a child’s life “simply cannot be put on hold in the hope that [a

parent] will summon the ability to handle the responsibilities of parenting.”

Id. at 1125. Rather, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d 847, 856 (Pa.Super. 2004) (citation omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

      Decrees affirmed.




                                      - 22 -
J. S63045/17

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 12/19/2017




                          - 23 -